Citation Nr: 1338350	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Miles J. Murphy, III, Attorney at Law


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from November 1942 to December 1944.  The Veteran died in January 2008.  The appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional notice and development.  The case has now been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2010 Remand, the Board directed the RO to obtain a medical opinion regarding whether the Veteran's immediate cause of death or any underlying cause of death was related to his military service or to his service-connected asthma.  Specifically, the Board directed the VA examiner to comment on the likely etiology of the Veteran's immediate cause of death, which was identified on his death certificate as pneumonia.  The Board also requested an opinion regarding whether the Veteran's pneumonia was caused, aggravated by, or otherwise etiologically related to his service-connected asthma or to any in-service incident.  In requesting an opinion in this regard, the Board instructed the examiner to consider whether the Veteran's service-connected asthma prevented him from recovering from pneumonia.  The examiner was also asked to opine whether the Veteran's service-connected asthma or any in-service incident caused or aggravated any of other named causes of death, which were listed on the death certificate as emphysema, pulmonary fibrosis, chronic kidney disease, ventricular thrombus, and hypertension.  Additionally, the Board requested that the examiner resolve any conflicting medical evidence of record, especially the opinion provided in the Veteran's death certificate, a December 2008 VA opinion rendered in this case, and a September 2009 opinion provided by the Veteran's former private physician, Dr. Rush.

Although the RO obtained additional VA medical opinions in June 2011, the Board finds these opinions to be inadequate with which to decide the claim.  

As for the Veteran's immediate cause of death from pneumonia, the examiner opined that it is less likely than not the Veteran's pneumonia was related to his service-connected asthma.  The examiner listed age, coexisting morbidities, "if there were any", and coexisting chronic obstructive pulmonary disease (COPD) as possible contributing factors to the Veteran's pneumonia.  However, the examiner did not address whether the Veteran's pneumonia was aggravated by his service-connected asthma, including whether his asthma prevented him from recovering from pneumonia.  The examiner also failed to provide an opinion as to whether the Veteran's pneumonia was otherwise etiologically related to an in-service incident.
 
As for the other named causes of death (emphysema, pulmonary fibrosis, chronic kidney disease, and ventricular thrombus), the examiner essentially opined that these conditions were not service-connected and/or were not secondary to the Veteran's asthma.  The examiner failed to comment as to whether any of these conditions were related to an in-service incident or were aggravated by the Veteran's service-connected asthma.  Additionally, although requested by the November 2010 Remand, the examiner did not provide an opinion regarding the Veteran's hypertension. 

Lastly, the June 2011 VA examiner did not address the additional medical opinions and evidence regarding the cause of the Veteran's death, namely his January 2008 death certificate, the December 2008 VA medical opinion, and Dr. Rush's September 2009 opinion.

Given the above, there has not been substantial compliance with the November 2010 Remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, it remains unclear whether the Veteran's service-connected asthma or any in-service incident is related to or aggravated the immediate or other named causes of the Veteran's death.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Accordingly, the Board must again remand the claim to correct the deficiencies identified above.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private records identified by the appellant as relevant to the claim on appeal.

2.  Thereafter, obtain a medical opinion from an appropriate examiner, other than the June 2011 examiner,  regarding the likelihood that the Veteran's immediate cause of death or any underlying cause of death was related to his military service or to his service-connected asthma disability.  

The examiner must review the claims file and any relevant evidence included in Virtual VA that is not included in the claims file.  Based on a review of this evidence, the examiner must address the following:

(a)  Identify the likely etiology of the Veteran's immediate cause of death, pneumonia.

(b)  Opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's immediate cause of death, namely pneumonia, was caused, aggravated by, or otherwise etiologically related to his military service or to any incident in service.  In providing the requested opinion, the examiner must consider and discuss whether the Veteran's service-connected asthma prevented him from recovering from pneumonia.

(c)  Opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected asthma or any incident in service caused or aggravated  any other named cause of death, to include emphysema, pulmonary fibrosis, chronic kidney disease, ventricular thrombus, and hypertension.

(d)  In providing the requested opinions, the examiner must consider and reconcile any additional medical opinions of record, to include the opinions provided in the January 2008 death certificate, the December 2008 VA opinion, and the opinion provided by Dr. Rush in September 2009.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If an opinion cannot be made without resort to speculation, the examiner is to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.    
  
3.  Thereafter, review the VA medical report to insure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



